JAMES CANN, Judge.
On the twentieth day of February, 1950, claimant’s wife, while attempting to park her husband’s automobile on state route No. 2 and Emerson avenue, in Parkersburg, West Virginia, came in contact with the corner of a cast iron manhole cover protruding out over the curb, causing the right front tire of said automobile to be cut beyond repair. Claim is made for $12.95.
The record contains a statement by B. D. Shatto, District Safety Director for respondent, in which he states that he was informed by Lloyd Sholes, assistant maintenance superintendent, that all other manhole covers in the vicinity of this accident were back even with the curb, but that the cover which caused the damage to claimant’s automobile did protrude out over the curb about one and one-half inches into the highway. He also states that this cover was repaired the following day.
From the record as a whole it appears that the employes of respondent were negligent and careless in the performance of *136their duties, and that no negligence is attributed to the claimant or to his wife, who was operating his automobile.
The respondent concurs in the claim for the amount asked and the claim is approved by the assistant attorney general as one that should be paid. The court has carefully considered this matter upon the record submitted and is of the opinion to make an award in favor of claimant. Accordingly, an award is made for the sum of twelve dollars and ninety-five cents ($12.95).